Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on February 21, 2020, has been made of record and entered.  In this amendment, the Specification has been amended to update the cross-reference to related application data, and claims 10-29 have been canceled.
No new claims have been added; claims 1-9 are presently pending in this application.

Allowable Subject Matter
Claims 1-9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The electrode comprising a structurally modified activated carbon material that comprises a tunable pore size distribution and an electrochemically-active surface area, as recited in Applicants’ claim 1, is claimed in parent application 15/350,834, now U. S. Patent No. 10,614,965. Therefore, in view of In re Brouwer (37 USPQ 2d 1663-1666) and In re Ochiai (37 USPQ 2d 1127-1133), there is no suggestion in the prior art of a process of preparing an electrode, such as that recited in Applicants’ claims 1-9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Exemplary prior art includes Bao et al. (U. S. Patent Publication No. 2015/0232340), which teaches the formation of hierarchically porous graphitic (HPG) carbon via carbonization of a polymer network formed from a first precursor and a second precursor (Abstract). 
Bao et al. further teach an embodiment in which a polymeric molecular framework is synthesized, followed by conversion into porous carbon via thermal annealing (carbonization), and subsequent chemical activation, resulting in the formation of an HPG carbon having a large surface area (up to 4073 m2/g; “electrochemically-active surface area”), a large pore volume (up to 2.26 cm3/g), and high electronic conductivity (paragraph [0098]).  An exemplary preparation of the HPG carbon involves carbonizing PANi aerogels at 400-900°C, followed by mixing the aerogels with KOH, and heating the resultant mixture at 800°C, and drying to generate the HPG carbon powder.  See paragraph [0121] of Bao et al.
Bao et al. do not teach a step of pyrolyzing the polymeric molecular framework prior to thermal annealing, as is instantly claimed.  
Additionally, Bao et al. teach HPG carbons that do not exhibit specific surface areas comparable to that recited in Applicants’ claim 1.  See Figure 39 of Bao et al., Materials SU-MC1 and SU-MAC1, as well as paragraph [0129].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732